Broyles, C. J.
The accused was charged with murder and convicted of voluntary manslaughter. The verdict was authorized, under the evidence and the defendant’s statement. Indeed, a verdict of murder would have been amply supported by the evidence, and the accused was fortunate in being convicted of the lesser offense.
The charge of the court was more favorable to the defendant than the law and the facts required, and was not subject to any of the exceptions taken thereto.
The overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.